DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/04/2022 has been entered.
Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered.
	Regarding all of the double patenting rejections, Applicant argued that the amendments to the independent claims overcame said rejections; the Examiner is in agreement and therefore said rejections are withdrawn. 
Regarding the prior art obviousness rejections of the independent claims, Applicant argued that primary reference Harthorn fails to teach the amendments including that of a payload including a shaft and further that the sleds are coupled to a respective one of a plurality of arms connected to the shaft of the payload such that the plurality of sensors sleds are linearly positioned along the shaft.  However this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 

In the present case, the Examiner continues to interpret primary reference Harthorn’s sensor support rods (29) as a payload shaft, and further with regards to positioning of the sensor sleds linearly along said shaft, the Examiner notes that Harthorn teaches “Transducer mounting blocks 33 are mounted at selective points along the lengths of support rods 29” ([0033]; see also figs. 1-2 showing the linear positioning along the length of the sensor support rod 29). The Examiner is therefore not persuaded by Applicant’s assertion that the amendment overcame said rejections. See present rejections for further details.
Regarding new claim 22, the Examiner notes that the thrust of the rejection is substantially similar to the rejection of claim 21; see present rejection for details.
Regarding new claims 23-25, the Examiner is in agreement that said claims comprise allowable subject matter; see indication of allowable subject matter for details.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. The Examiner generally suggests reviewing related applications (such as patented parent application 15/853,391) for previously made suggestions for and/or corrections to drawings previously presented to the Examiner therein; likewise, the Examiner suggests reviewing any other related/associated applications for drawing correction suggestions therein as examination thereof becomes available to the Applicant. 
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. Similar to the suggestions pertaining to the drawings above, the Examiner likewise suggests that Applicant review any suggestions/corrections made in related/associated applications.
Claim Objections
Claim(s) 14-20 and 22-24 is/are objected to because of the following informalities:  
As to claims 14 and 22,
 the Examiner objects to the nominal change of nomenclature to “sensors sleds”, the Examiner suggesting consistency in language, namely “sensor[[s]] sleds”.
As to claim 22,
 the second period is redundant, the Examiner suggesting deletion thereof.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Interpretation
Claim interpretation details—including for 112f/6th—were previously provided in the Office Action dated 06/22/2020 and are retained herein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Harthorn et al (US 20030188589 A1; hereafter “Harthorn”) in view of Applicant cited Levesque et al (US 6076407 A; hereafter “Levesque”).

Regarding independent claim 7,
 Harthorn teaches a method, comprising: 
mounting a couplant chamber (fig. 4, cavity 49) to each one of a plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) of an inspection robot (fig. 1, inspection device),
 comprising a payload including a shaft (figs. 1 & 2, support rod 29); 
coupling an ultra-sonic (UT) sensor (fig. 4, transducers 53; in figs. 1-2, the transducers are separately labeled by intended use as 55, 57, & 59) (Abstract “ultrasonic transducers”) to a sensor mounting end (mounting end of upper spacer block 47) of each of the couplant chambers (fig. 4, cavity 49); 
providing couplant (water via water passage 50) to a couplant entry (fig. 4, entry from 50 to 49) of each of the couplant chambers (fig. 4, cavity 49), thereby acoustically coupling each of the UT sensors (fig. 4, transducers 53) to an inspection surface (fig. 1, surface of pipe 13), wherein each of the plurality of sensor sleds (figs. 2-4, transducer shoe 39) is coupled to a respective one of a plurality of arms (see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled) connected to the shaft of the payload (figs. 1 & 2, support rod 29) such that the plurality of sensor sleds (figs. 2-4, transducer shoe 39) are linearly positioned (mounting blocks of arms are linearly positioned along rod 29)  along the shaft (figs. 1 & 2, support rod 29);  and
 acoustically interrogating the inspection surface (fig. 1, surface of pipe 13) with the UT sensors (fig. 4, transducers 53) (Title; Abstract; [0009]; [0036]-[0038]).  
Harthorn does not teach wherein each one of the plurality of sensor sleds have at least one pivotal degree of freedom, and pivoting at least one of the sensor sleds of the plurality in the at least one degree of freedom.
Levesque teaches a system (fig. 1) and associated method comprising an inspection vehicle (fig. 1, probe 10) (Title “Pipe inspection probe”) comprising a plurality of sensors sleds (fig. 1, sensor assemblies 32) (col. 3, ll. 5-26 “ultrasonic inspection”) each having at least one pivotal degree of freedom (bold for emphasis: col. 4, ll. 56-62 “pivotally connecting the sensors to the outer arms 24 at pivots 36”; col. 4, ll. 12-21), the associated method comprising pivoting (col. 4, ll. 56-62 & col. 4, ll. 12-21 “pivotally”) at least one of the sensor sleds (fig. 1, sensor assemblies 32) of the plurality in the at least one degree of freedom (see figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levesque’s pivoting sensor sled connection to an arm and pivoting thereof with Harthorn’s sensor sleds thereby providing increased sensor sled adaptability to changing surfaces including of moving throughout a variety of pipe configurations with less wear and thus increasing the versatility of Harthorn’s robot while maintaining sensor sled contact for Harthorn’s accuracy of ultrasonic inspection. 

Regarding claim 8, which depends on claim 7, 
Harthorn teaches further comprising attaching a couplant source (not fully shown; see figs. 3-4, tube 52) to each couplant entry (fig. 4, entry from 50 to 49), and providing the91Attorney Docket No. GROB-0003-U01-C08 couplant (water) from the couplant source ([0035] “small water passage 50 extends through upper spacer block 47 and into transducer shoe 39, where it joins cavity 49. A small flexible tube 52 joins water passage 50 for delivering water to cavity 49”).  

Regarding independent claim 14,
 Harthorn teaches a system (best shown as a whole in fig. 1, and reliant upon acoustic coupling sensor embodiment shown in fig. 4), comprising: 
an inspection robot (fig. 1, inspection device) comprising a payload including a shaft (figs. 1 & 2, support rod 29), and a plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof): 
wherein each of the plurality of sensor sleds (figs. 2-4, transducer shoe 39) is coupled to a respective one of a plurality of arms (see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled) connected to the shaft of the payload (figs. 1 & 2, support rod 29) such that the plurality of sensor sleds (figs. 2-4, transducer shoe 39) are linearly positioned (mounting blocks of arms are linearly positioned along rod 29)  along the shaft (figs. 1 & 2, support rod 29);
a plurality of ultra-sonic (UT) sensors each coupled to one of the plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof); 
a means for acoustically coupling the plurality of UT sensors (fig. 4, transducers 53) to an inspection surface (fig. 1, surface of pipe 13) (see positioning in figs. 1-2, see water coupling details in fig. 4); and 
a means for acoustically interrogating a horizontal inspection lane of the inspection surface (fig. 1, surface of pipe 13) (the Examiner notes that the robot is traveling along a curved surface; horizontal being defined as perpendicular to the direction of travel; see wheeled robot in fig. 1 and lanes of horizontal inspection in perspectives of figs. 1-2).
Harthorn does not teach each sensor sled having at least one pivotal degree of freedom.
Levesque teaches a system (fig. 1) comprising an inspection vehicle (fig. 1, probe 10) (Title “Pipe inspection probe”) comprising a plurality of sensors sleds (fig. 1, sensor assemblies 32) (col. 3, ll. 5-26 “ultrasonic inspection”) each having at least one pivotal degree of freedom (bold for emphasis: col. 4, ll. 56-62 “pivotally connecting the sensors to the outer arms 24 at pivots 36”; col. 4, ll. 12-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levesque’s pivoting sensor sled connection to an arm with Harthorn’s sensor sleds thereby providing increased sensor sled adaptability to changing surfaces including of moving throughout a variety of pipe configurations with less wear and thus increasing the versatility of Harthorn’s robot while maintaining sensor sled contact for Harthorn’s accuracy of ultrasonic inspection. 

Regarding claim 15, which depends on claim 14, 
 Harthorn teaches further comprising a means for self-aligning the plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) during the acoustically interrogating (degree of freedom provided including by pneumatic cylinder; see alignment in figs 1-2 with pipe; see figs. 3 showing another perspective of shape of shoe and the pneumatic cylinder for movement; Abstract “The shoes are moved between retracted and extended positions by pneumatic cylinders”; [0033] “Each transducer shoe 39 has an outer face that curves in a convex form for mating with the inner diameter of the riser section 13 (FIG. 1)”).

Regarding claim 17, which depends on claim 14,
 Harthorn teaches wherein the means for acoustically interrogating further comprises a means for acoustically interrogating the horizontal inspection lane at a selected horizontal resolution (the Examiner notes that the robot is traveling along a curved surface; horizontal being defined as perpendicular to the direction of travel; see wheeled robot in fig. 1 and lanes of horizontal inspection in perspectives of figs. 1-2; resolution set by operational parameters, see for example [0050] including the number of inspection sites & and available memory, as well as [0038] including the number of transducers and [0051] configuration for adequate coverage).  

Regarding claim 18, which depends on claim 17, 
Harthorn teaches wherein the means for acoustically interrogating the horizontal inspection lane at the selected horizontal resolution further comprises a means for interrogating the horizontal inspection lane at the selected horizontal resolution in a single inspection pass of the inspection robot (fig. 1, inspection device) (the Examiner notes that the robot is traveling along a curved surface; horizontal being defined as perpendicular to the direction of travel; see wheeled robot in fig. 1 and lanes of horizontal inspection in perspectives of figs. 1-2; resolution set by operational parameters, see for example [0050] including the number of inspection sites & and available memory, as well as [0038] including the number of transducers and [0051] configuration for adequate coverage; [0051] retaking measurements is optional, the Examiner denoting the embodiment in which retaking measurements is not required and thus a single inspection pass).  

Regarding claim 19, which depends on claim 14, 
Harthorn teaches further comprising a means for adjusting horizontal positions of the plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) ([0039] extension/retraction of shoes perpendicular to direction of travel; in the addition/alternative [0036] “The TOFD transducers 55 within each pair are spaced axially apart a selected distance”, [0037] “Each transducer 57 is spaced a selected axial distance from the other transducer 57 of the pair”, & [0038] number of transducers for 55, 57, & 59 and placement thereof is optional; and in the addition/alternative rotates in the horizontal plane, see [0051]. Horizontal being defined as perpendicular to the direction of travel).

Regarding claim 20, which depends on claim 14, 
 Harthorn teaches further comprising a means for acoustically re-coupling one of the plurality of UT sensors (fig. 4, transducers 53) to the inspection surface (fig. 1, surface of pipe 13) during the acoustically interrogating ([0045] operator causes water to flow to analyze; Abstract “The shoes are moved between retracted and extended positions by pneumatic cylinders”; [0013] “selectively move the transducers from retracted to extended positions”).


    PNG
    media_image1.png
    238
    445
    media_image1.png
    Greyscale

Regarding claim 9, which depends on claim 8, 
 Harthorn teaches wherein the UT sensors (fig. 4, transducers 53) are coupled to the sensor mounting end (mounting end of upper spacer block 47) ([0035] “transducer 53 is mounted to the inward side of upper spacer block 47 at the base of cavity 49”) separately and distinctly from the connection (fig. 4, tube 52) of the couplant source to a couplant entry (fig. 4, entry from 50 to 49).
Harthorn does not expressly state replacing one of the UT sensors, wherein the replacing is performed without detaching the couplant source for the couplant entry corresponding to the replaced sensor.  
However, the Examiner takes Official Notice that one of ordinary skill in the art would be capable of—and commonsensically reduce labor by—replacing a malfunctioning/obsolete sensor without also unnecessarily detaching elements which do not preclude said replacement. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commonsensical approach of reducing unnecessary labor with Harthorn’s method by not detaching Harthorn’s couplant source while replacing Harthorn’s UT sensor during maintenance or upgrades thus decreasing costs while increasing the reliance of Harthorn’s apparatus and associated method by ensuring that malfunctioning, obsolete, or otherwise maintenance scheduled for replacement sensors are so replaced.

Regarding claim 10, which depends on claim 9,
 Harthorn teaches wherein the UT sensors (fig. 4, transducers 53) are coupled to the sensor mounting end (mounting end of upper spacer block 47) of the couplant chamber (fig. 4, cavity 49 ([0035] “transducer 53 is mounted to the inward side of upper spacer block 47 at the base of cavity 49”).
Harthorn does not expressly state wherein the replacing is performed without unmounting the couplant chamber corresponding to the replaced sensor.  
As previously noted, the Examiner took Official Notice that one of ordinary skill in the art would be capable of—and commonsensically reduce labor by—replacing a malfunctioning/obsolete sensor without also unnecessarily detaching elements which do not preclude said replacement. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to again combine the commonsensical approach of reducing unnecessary labor with Harthorn’s method by not also unmounting Harthorn’s coupling chamber while unmounting Harthorn’s UT sensor during maintenance or upgrades thus decreasing costs while increasing the reliance of Harthorn’s apparatus and associated method by ensuring that malfunctioning, obsolete, or otherwise maintenance scheduled for replacement sensors are so replaced.

Regarding claim 11, which depends on claim 10, 
 Harthorn teaches further comprising moving the inspection robot (fig. 1, inspection device) over the inspection surface (fig. 1, surface of pipe 13) during the acoustically interrogating, wherein the moving the inspection robot (fig. 1, inspection device) further comprises aligning (by traversing) each of the plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) with a feature (featured cylindrical section of pipe) of the inspection surface (fig. 1, surface of pipe 13) (Abstract “weld volume, weld root, and wall thickness”).  

Regarding claim 12, which depends on claim 11, 
 Harthorn teaches wherein the moving further comprises traversing a surface anomaly of the inspection surface (fig. 1, surface of pipe 13), wherein the traversing comprises engaging a sled ramp (ramp of shoe) of one of the sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) with the surface anomaly (Abstract “weld volume, weld root, and wall thickness”; [0009]-[0011] defects; [0033] “Each transducer shoe 39 has an outer face that curves in a convex form for mating with the inner diameter of the riser section 13 (FIG. 1)”).  

Regarding claim 13, which depends on claim 11, 
Harthorn teaches wherein the aligning comprises at least one operation selected from the operations consisting of: 
providing a curvature to a bottom surface (figs. 3-4, transducer shoe 39 bottom surface) of the sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) ([0033] “Each transducer shoe 39 has an outer face that curves in a convex form for mating with the inner diameter of the riser section”); and
providing a down force (down onto inspection surface) on each of the sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) (Abstract “shoes are moved between retracted and extended positions by pneumatic cylinders”; [0013] “utilizes pneumatic cylinders to urge the shoes into contact with the inner diameter of the large diameter pipe”).

Claim(s) 1-6 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Harthorn in view of Applicant cited Frankel et al (US 5929338 A; hereafter “Frankel”) and in further view of Applicant cited Levesque.


Regarding independent claim 1,
 Harthorn teaches a system (best shown as a whole in fig. 1, and reliant upon acoustic coupling sensor embodiment shown in fig. 4) ([0015] fig. 1 inspection device; fig. 2 is cross-sectional view of fig. 1; fig. 3 is perspective view of transducer assembly of fig. 1; fig. 4 is cross sectional view of a part of the transducer assembly of fig. 1; [0035] for fig. 4, “In this embodiment, each transducer shoe 39 has only one transducer 53”; see [0040] explanation of connection of acoustic coupling of fig. 4 with transducer arrangement of fig. 1; likewise see [0042] & [0045] explanation of connection of acoustic coupling of fig. 4 with transducers of fig. 1), comprising: 
an inspection robot (fig. 1, inspection device) comprising a payload including a shaft (figs. 1 & 2, support rod 29), and
 a plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof); 
wherein each of the plurality of sensor sleds (figs. 2-4, transducer shoe 39) is coupled to a perspective one of a plurality of arms (see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled) connected to the shaft of the payload (figs. 1 & 2, support rod 29) such that the plurality of sensor sleds (figs. 2-4, transducer shoe 39) are linearly positioned (mounting blocks of arms are linearly positioned along rod 29)  along the shaft (figs. 1 & 2, support rod 29);
a plurality of ultra-sonic (UT) sensors (fig. 4, transducers 53; in figs. 1-2, the transducers are separately labeled by intended use as 55, 57, & 59) (Abstract “ultrasonic transducers”); 
a couplant chamber (fig. 4, cavity 49) mounted to each of the plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof), each couplant chamber (fig. 4, cavity 49) comprising
a tapered portion (wider diameter near transducer 53 and tapering within upper spacer block 47) wherein the smaller diameter of the couplant chamber (fig. 4, cavity 49) is at the inspection surface end (surface of shoe 39 that contacts surface of pipe 13) and wherein the smaller diameter portion defines a couplant exit opening (opening within shoe 39), 
a sensor (fig. 4, transducer 53) mounting end (mounting end of upper spacer block 47) opposite the smaller diameter portion (the diameter is larger at the transducer and tapers away to the smaller diameter portion), and
a couplant entry (fig. 4, entry from 50 to 49) fluidly coupled to the tapered portion, wherein the couplant entry (fig. 4, entry from 50 to 49) is positioned between the couplant exit opening (opening within shoe 39) of the smaller diameter portion and the sensor (fig. 4, transducer 53; in figs. 1-2, the transducers are separately labeled by intended use as 55, 57, & 59) mounting end (mounting end of upper spacer block 47), and wherein the couplant entry (fig. 4, entry from 50 to 49) is positioned at a vertically upper side of the couplant chamber (fig. 4, cavity 49) in an intended orientation (intended vertical orientation when so oriented) of the inspection robot (fig. 1, inspection device) on the inspection surface (fig. 1, surface of pipe 13); 
wherein each of the plurality of UT sensors (fig. 4, transducers 53) is mounted to the sensor mounting end  (mounting end of upper spacer block 47) of one of the couplant chambers (fig. 4, cavity 49).  
Harthorn does not teach item 1) wherein each couplant chamber comprises a cone, the cone comprising a cone tip portion at an inspection surface end of the cone, and a sensor mounting end opposite the cone tip portion. Harthorn is silent to item 2): wherein each of the plurality of sensor sleds has at least one pivotal degree of freedom.
Regarding item 1), Frankel teaches a couplant chamber (chamber of 11) comprising a cone (fig. 1, squirter/bubbler hollow cone-like structure 11), the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) comprising a cone tip portion (bottom end portion near rubber stopper 14) at an inspection surface end (bottom end) of the cone (fig. 1, squirter/bubbler hollow cone-like structure 11), a sensor (fig. 1, transducer 10) mounting end (top end) opposite the cone tip portion (bottom end), and wherein the cone tip portion (bottom end portion near rubber stopper 14) defines a couplant exit opening (Abstract “liquid delay is used to couple the sound to the culvert comprising a focused transducer (10) screwed into a hollow cone-like structure called a "squirter" or "bubbler" (11) providing the operator of the system a means for searching for good echoes from which calculations of thickness with a computer can be made using the known velocity and echo return times”), a couplant entry (entry of 12 to 11) fluidly coupled to the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) at a position between the cone tip portion (bottom end) and the sensor (fig. 1, transducer 10) mounting end (top end), wherein the couplant entry (entry of 12 to 11) is positioned at a vertically upper side of the cone-like couplant chamber (fig. 1, fig. 1, squirter/bubbler hollow cone-like structure 11) when the inspection unit (fig. 1, 19) is positioned on the inspection surface (fig. 1, surface of pipe 13), and wherein the UT sensor (fig. 1, transducer 10) (FIELD OF THE INVENTION “ultrasonic”) is mounted to the sensor (fig. 1, transducer 10) mounting end (top end) of the couplant chamber (chamber of 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Frankel’s cone-shaped couplant chamber with Harthorn’s couplant chamber thereby providing a cone with a nozzle narrowing the fluid and improving Harthorn’s acoustic fluidic coupling while reducing fluid couplant waste and decreasing manufacturing costs by simplifying the geometric shape as a tapering from Harthorn’s sensor mounting end to Harthorn’s couplant exit opening.
Regarding item 2), Levesque teaches a system (fig. 1) comprising an inspection vehicle (fig. 1, probe 10) (Title “Pipe inspection probe”) comprising a plurality of sensors sleds (fig. 1, sensor assemblies 32) (col. 3, ll. 5-26 “ultrasonic inspection”) each having at least one pivotal degree of freedom (bold for emphasis: col. 4, ll. 56-62 “pivotally connecting the sensors to the outer arms 24 at pivots 36”; col. 4, ll. 12-21 “arm includes a first end 33 that is pivotally mounted to the probe head and a second end 35 may be equipped with sensor assemblies 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levesque’s pivoting sensor sled connection to an arm with Harthorn’s sensor sleds thereby providing increased sensor sled adaptability to changing surfaces including of moving throughout a variety of pipe configurations with less wear and thus increasing the versatility of Harthorn’s robot while maintaining sensor sled contact for Harthorn’s accuracy of ultrasonic inspection. 

Regarding claim 21, which depends on claim 1,
 Harthorn teaches an intersection of a respective one of the plurality of arms (see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled) and the payload (figs. 1 & 2, support rod 29).
Harthorn does not teach wherein at least one pivotal degree of freedom of at least one of the sensor sleds is about a pivot point at an intersection of a respective one of the plurality of arms and the payload.
Levesque teaches a system (fig. 1) comprising an inspection vehicle (fig. 1, probe 10) (Title “Pipe inspection probe”) comprising a plurality of sensors sleds (fig. 1, sensor assemblies 32) (col. 3, ll. 5-26 “ultrasonic inspection”) each having at least one pivotal degree of freedom (col. 4, ll. 56-62; col. 4, ll. 12-21), wherein at least one of the sensor sleds of the plurality is mounted to an arm (fig. 1, arm 16) which is mounted to a payload (shaft of probe head 12; see cutaway views of figs. 2-3 showing exposed payload shaft whereby the arms 16 are pivotally connected) of the inspection vehicle (fig. 1, probe 10), and the at least one pivotal degree of freedom (col. 4, ll. 56-62; col. 4, ll. 12-21) of at least one sensor sled (fig. 1, sensor assembly 32) is about a pivot point (shown, not labeled in figs. 1-3) at the intersection of the arm (fig. 1, arms 16) and the payload (shaft of probe head 12) (bold for emphasis: col. 4, ll. 12-21 “arm includes a first end 33 that is pivotally mounted to the probe head and a second end 35 may be equipped with sensor assemblies 32”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute Levesque’ pivotal mounting of arms & sensor sleds for Harthorn’s pneumatic biasing arms (see Harthorn fig. 3, pneumatic cylinders within block 33 with moving rods 35), thereby providing increased sensor sled adaptability to changing surfaces including of moving throughout a variety of pipe configurations with tapering diameters with less wear and thus increasing the versatility of Harthorn’s robot while maintaining sensor sled contact for Harthorn’s accuracy of ultrasonic inspection. 

Regarding claim 22, which depends on claim 1, 
 Harthorn teaches further comprising: 
an inspection sled mount (figs. 2-3, mounting blocks 33) mounted on the shaft of the payload (figs. 1 & 2, support rod 29) ([0033]), 
wherein: 
the sensors sleds (figs. 2-4, transducer shoe 39) are each coupled to the respective arms (see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled) at a first connection; and
the respective arms (see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled) are coupled to the inspection sled mount (figs. 2-3, mounting blocks 33) with a second connection; 
	Harthorn does not teach the claimed pivot connections including wherein: the sensors sleds are each coupled to the respective arms at a first pivot connection; a first pivotal degree of freedom of the at least one pivotal degree of freedom of each of the sensor sleds is about the first pivot connection; the respective arms are coupled to the inspection sled mount with a second pivot connection; and a second pivotal degree of freedom of the at least one pivotal degree of freedom of each of the sensor sleds is about the second pivot connection.
Levesque teaches a system (fig. 1) comprising an inspection vehicle (fig. 1, probe 10) (Title “Pipe inspection probe”) comprising a plurality of sensors sleds (fig. 1, sensor assemblies 32) (col. 3, ll. 5-26 “ultrasonic inspection”) each having at least one pivotal degree of freedom (col. 4, ll. 56-62; col. 4, ll. 12-21), wherein: the sensors sleds (fig. 1, sensor assemblies 32) are each coupled to the respective arms (fig. 1, arms 16) at a first pivot connection (fig. 1, pivots 36); a first pivotal degree of freedom of the at least one pivotal degree of freedom of each of the sensor sleds (fig. 1, sensor assemblies 32) is about the first pivot connection (fig. 1, pivots 36) (col. 4, ll. 56-62 “pivotally connecting the sensors to the outer arms 24 at pivots 36”); the respective arms (fig. 1, arms 16) are coupled to the inspection sled mount (mounted at first end 33 for pivot connection) with a second pivot connection (pivot joining arm to shaft of probe head 12); and a second pivotal degree of freedom of the at least one pivotal degree of freedom of each of the sensor sleds is about the second pivot connection (col. 4, ll. 12-21 “arm includes a first end 33 that is pivotally mounted to the probe head and a second end 35 may be equipped with sensor assemblies 32”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute Levesque’ pivotal mounting of arms & sensor sleds for Harthorn’s pneumatic biasing arms (see Harthorn fig. 3, pneumatic cylinders within block 33 with moving rods 35), thereby providing increased sensor sled adaptability to changing surfaces including of moving throughout a variety of pipe configurations with tapering diameters with less wear and thus increasing the versatility of Harthorn’s robot while maintaining sensor sled contact for Harthorn’s accuracy of ultrasonic inspection.

Regarding claim 2, which depends on claim 1, 
 
Harthorn teaches wherein the couplant entry (fig. 4, entry from 50 to 49) is positioned at a vertically upper side of the couplant chamber (fig. 4, cavity 49) in an intended orientation (intended vertical orientation when so oriented) of the inspection robot (fig. 1, inspection device) on an inspection surface (fig. 1, surface of pipe 13).
Harthorn does not teach wherein each couplant chamber comprises a cone.
Frankel teaches a couplant chamber (chamber of 11) comprising a cone (fig. 1, squirter/bubbler hollow cone-like structure 11), further comprising a couplant entry (entry of 12 to 11) for a couplant chamber (chamber of 11), wherein the couplant entry (entry of 12 to 11) is positioned between the cone tip portion (bottom end) and the sensor (fig. 1, transducer 10) mounting end (top end), wherein the couplant entry (entry of 12 to 11) is positioned at a vertically upper side of the cone-like couplant chamber (fig. 1, fig. 1, squirter/bubbler hollow cone-like structure 11) when the inspection unit (fig. 1, 19) is positioned on the inspection surface (fig. 1, surface of pipe 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Frankel’s cone-shaped couplant chamber with Harthorn’s couplant chamber for the same combination and motivation provided for claim 1.

Regarding claim 3, which depends on claim 1, 
Harthorn teaches wherein each of the plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) comprises a bottom surface (figs. 3-4, transducer shoe 39 bottom surface) having a curvature matching a curvature of an inspection surface (fig. 1, surface of pipe 13) (see figs. 2-3, particularly fig. 2 showing the respective corresponding convex and concave shapes of the shoe and pipe).  

Regarding claim 4, which depends on claim 3, 
 Harthorn teaches, wherein each of the plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) is mounted on the respective one of the plurality of arms (see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled), the inspection robot (fig. 1, inspection device) further comprising a biasing member (see fig. 3, pneumatic cylinders within block 33 with moving rods 35) providing a down force (down onto inspection surface) on each of the plurality of arms (see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled).  

Regarding claim 5, which depends on claim 4, 
Harthorn teaches wherein the plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) are horizontally distributed relative to the inspection surface (fig. 1, surface of pipe 13) at selected horizontal positions (the Examiner notes that the robot is traveling along a curved surface; horizontal being defined as perpendicular to the direction of travel).  

Regarding claim 6, which depends on claim 5, 
 Harthorn teaches wherein the selected horizontal positions comprise an inspection distance between two horizontally adjacent sensors (fig. 4, transducers 53; in figs. 1-2, the transducers are separately labeled by intended use as 55, 57, & 59) of the plurality of inspection sensors (fig. 4, transducers 53; in figs. 1-2, the transducers are separately labeled by intended use as 55, 57, & 59), and wherein there is a selected horizontal resolution (resolution set by operational parameters, see for example [0050] including the number of inspection sites & and available memory, as well as [0038] including the number of transducers).
Harthorn does not teach wherein the inspection distance is not greater than a selected horizontal resolution
However, the Examiner respectfully notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Furthermore, the desire to enhance commercial opportunities by improving a product or process is universal, and even common-sensical, see MPEP 21444(II). In the present case, lowering (i.e., longer spatial distance) the selected horizontal resolution increases the speed (“faster”) at which a pipe can be mapped and therefore makes the downtime for inspection “cheaper” and likewise lowering horizontal resolution reduces computational analysis time/cost and/or reduces the hardware costs (“cheaper”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to commonsensically reduce costs and speed up the inspection by the tradeoff of lowering (i.e., longer spatial distance) the horizontal resolution including where the spatial distance of resolution (dimensional unit for homogeneity of comparison) is greater than or equal to separation of sensor sleds.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Harthorn in view of Applicant cited Levesque and in further view of Applicant cited Kawabata (US 20050183506 A1; hereafter “Kawabata”).
Regarding claim 16, which depends on claim 15, 
 Harthorn teaches a means (generic) for mounting of the UT sensors (fig. 4, transducers 53) to the sensor mounting end (mounting end of upper spacer block 47) ([0035] “transducer 53 is mounted to the inward side of upper spacer block 47 at the base of cavity 49”) separately and distinctly from the connection (fig. 4, tube 52) of the couplant source to a couplant entry (fig. 4, entry from 50 to 49).
Harthorn does not expressly state replacing one of the plurality of UT sensors without disconnecting a couplant source from the sensor sled corresponding to the replaced sensor.  
As previously noted, the Examiner took Official Notice that one of ordinary skill in the art would be capable of—and commonsensically reduce labor by—replacing a malfunctioning/obsolete sensor without also unnecessarily detaching elements which do not preclude said replacement. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to again combine the commonsensical approach of reducing unnecessary labor with Harthorn’s apparatus method by not also unmounting Harthorn’s coupling chamber while unmounting Harthorn’s UT sensor during maintenance or upgrades thus decreasing costs while increasing the reliance of Harthorn’s apparatus and associated method by ensuring that malfunctioning, obsolete, or otherwise maintenance scheduled for replacement sensors are so replaced. 
Harthorn as modified still does not expressly teach a specific means for mounting/replacing UT sensors.
Nevertheless, one of ordinary skill in the art would be able to mount/replace a UT by conventional means therefor—such as by threaded connection. As factual evidence thereof, Kawabata teaches a threaded means (see fig. 4A, screw part 33A) for mounting a sonic sensor (fig. 4A, vibrator) (Title “Supersonic sensor head for supersonic non-destructive test apparatus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a (specific) threaded mounting/replaceable means—as evidenced by Kawabata—with Harthorn’s generic mounting means thereby providing a means which is quick, easy, and requires no specialized tools.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Harthorn in view of Applicant cited Frankel et al (US 5929338 A; hereafter “Frankel”) and in further view of Applicant cited Douglas (US 4537136 A; hereafter “Douglas”).
Regarding independent claim 1 and claim 21, where claim 21 depends on independent claim 1, 
Harthorn teaches a system (best shown as a whole in fig. 1, and reliant upon acoustic coupling sensor embodiment shown in fig. 4) ([0015] fig. 1 inspection device; fig. 2 is cross-sectional view of fig. 1; fig. 3 is perspective view of transducer assembly of fig. 1; fig. 4 is cross sectional view of a part of the transducer assembly of fig. 1; [0035] for fig. 4, “In this embodiment, each transducer shoe 39 has only one transducer 53”; see [0040] explanation of connection of acoustic coupling of fig. 4 with transducer arrangement of fig. 1; likewise see [0042] & [0045] explanation of connection of acoustic coupling of fig. 4 with transducers of fig. 1), comprising: 
an inspection robot (fig. 1, inspection device) comprising a payload including a shaft (figs. 1 & 2, support rod 29), and
 a plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof); 
wherein each of the plurality of sensor sleds (figs. 2-4, transducer shoe 39) is coupled to a perspective one of a plurality of arms (see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled) connected to the shaft of the payload (figs. 1 & 2, support rod 29) such that the plurality of sensor sleds (figs. 2-4, transducer shoe 39) are linearly positioned (mounting blocks of arms are linearly positioned along rod 29)  along the shaft (figs. 1 & 2, support rod 29);
a plurality of ultra-sonic (UT) sensors (fig. 4, transducers 53; in figs. 1-2, the transducers are separately labeled by intended use as 55, 57, & 59) (Abstract “ultrasonic transducers”); 
a couplant chamber (fig. 4, cavity 49) mounted to each of the plurality of sensor sleds (figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof), each couplant chamber (fig. 4, cavity 49) comprising
a tapered portion (wider diameter near transducer 53 and tapering within upper spacer block 47) wherein the smaller diameter of the couplant chamber (fig. 4, cavity 49) is at the inspection surface end (surface of shoe 39 that contacts surface of pipe 13) and wherein the smaller diameter portion defines a couplant exit opening (opening within shoe 39), 
a sensor (fig. 4, transducer 53) mounting end (mounting end of upper spacer block 47) opposite the smaller diameter portion (the diameter is larger at the transducer and tapers away to the smaller diameter portion), and
a couplant entry (fig. 4, entry from 50 to 49) fluidly coupled to the tapered portion, wherein the couplant entry (fig. 4, entry from 50 to 49) is positioned between the couplant exit opening (opening within shoe 39) of the smaller diameter portion and the sensor (fig. 4, transducer 53; in figs. 1-2, the transducers are separately labeled by intended use as 55, 57, & 59) mounting end (mounting end of upper spacer block 47), and wherein the couplant entry (fig. 4, entry from 50 to 49) is positioned at a vertically upper side of the couplant chamber (fig. 4, cavity 49) in an intended orientation (intended vertical orientation when so oriented) of the inspection robot (fig. 1, inspection device) on the inspection surface (fig. 1, surface of pipe 13); 
wherein each of the plurality of UT sensors (fig. 4, transducers 53) is mounted to the sensor mounting end  (mounting end of upper spacer block 47) of one of the couplant chambers (fig. 4, cavity 49), and 
(pertinent to limitation of claim 21) Harthorn further teaches an intersection of a respective one of the plurality of arms (see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled) and the payload (figs. 1 & 2, support rod 29).
Harthorn does not teach item 1) wherein each couplant chamber comprises a cone, the cone comprising a cone tip portion at an inspection surface end of the cone, and a sensor mounting end opposite the cone tip portion. Harthorn is silent to item 2): (limitation of claim 1) wherein each of the plurality of sensor sleds has at least one pivotal degree of freedom, (limitation of claim 21) wherein at least one pivotal degree of freedom of at least one of the sensor sleds is about a pivot point at an intersection of a respective one of the plurality of arms and the payload.
Regarding item 1), Frankel teaches a couplant chamber (chamber of 11) comprising a cone (fig. 1, squirter/bubbler hollow cone-like structure 11), the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) comprising a cone tip portion (bottom end portion near rubber stopper 14) at an inspection surface end (bottom end) of the cone (fig. 1, squirter/bubbler hollow cone-like structure 11), a sensor (fig. 1, transducer 10) mounting end (top end) opposite the cone tip portion (bottom end), and wherein the cone tip portion (bottom end portion near rubber stopper 14) defines a couplant exit opening (Abstract “liquid delay is used to couple the sound to the culvert comprising a focused transducer (10) screwed into a hollow cone-like structure called a "squirter" or "bubbler" (11) providing the operator of the system a means for searching for good echoes from which calculations of thickness with a computer can be made using the known velocity and echo return times”), a couplant entry (entry of 12 to 11) fluidly coupled to the cone (fig. 1, squirter/bubbler hollow cone-like structure 11) at a position between the cone tip portion (bottom end) and the sensor (fig. 1, transducer 10) mounting end (top end), wherein the couplant entry (entry of 12 to 11) is positioned at a vertically upper side of the cone-like couplant chamber (fig. 1, fig. 1, squirter/bubbler hollow cone-like structure 11) when the inspection unit (fig. 1, 19) is positioned on the inspection surface (fig. 1, surface of pipe 13), and wherein the UT sensor (fig. 1, transducer 10) (FIELD OF THE INVENTION “ultrasonic”) is mounted to the sensor (fig. 1, transducer 10) mounting end (top end) of the couplant chamber (chamber of 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Frankel’s cone-shaped couplant chamber with Harthorn’s couplant chamber thereby providing a cone with a nozzle narrowing the fluid and improving Harthorn’s acoustic fluidic coupling while reducing fluid couplant waste and decreasing manufacturing costs by simplifying the geometric shape as a tapering from Harthorn’s sensor mounting end to Harthorn’s couplant exit opening.
Regarding item 2), Douglas teaches a system (fig. 1) comprising an inspection vehicle (vehicle within pipe of fig. 1) comprising a plurality of shafts (fig. 1, shafts 12 and 16; which the Examiner notes as analogous to the shafts of instant “payload shaft 19”), a plurality of arms (fig. 1, arms 20), wherein each of the plurality of arms (fig. 1, arms 20) is pivotally (hinged connection) mounted to one of the plurality of shafts (fig. 1, shafts 12 and 16) forming for each a pivotal degree of freedom about a pivot point at the intersection of the arm (fig. 1, arms 20) and the shaft (fig. 1, shaft 12/16), and a biasing member (fig. 1, spring 28) coupled to each one of the plurality of arms (fig. 1, arms 20) and provides a biasing force directed toward the inspection surface (surface of pipe of fig. 1). Furthermore, Douglas teaches that a pivotally hinge-connected arm with spring biasing (shown in fig. 1) is an alternative arrangement to that of a pneumatic biasing member (shown in fig. 3, see particularly gas power ram 72 with 70).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute Douglas’ alternative pivotally mounting arms with spring bias for Harthorn’s pneumatic biasing arms (see Harthorn fig. 3, pneumatic cylinders within block 33 with moving rods 35), thereby providing a simpler arm biasing which is cheaper, easier to maintain, and does not require active operator control.
Therefore, Harthorn as modified by Douglas suggests wherein the sensors sleds (Harthorn: figs. 2-4, transducer shoe 39; shown in fig. 1, but not labeled separately from the transducers thereof) are mounted to an arm (Harthorn: see fig. 3, arms formed by braces 43 attached to mounting blocks 33; see figs. 1-2 showing plurality and placement of arms on rods, though not fully labeled) which is pivotally mounted (as modified by Douglas to substitute a pivot connection for pneumatic connection) to a payload (Harthorn: figs. 1 & 2, support rod 29 holding arms with sensor sleds). 

Allowable Subject Matter
Claim(s) 23-25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 23, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; emphasis in italics) “an inspection robot comprising a payload…shaft, and a plurality of sensor sleds…, wherein each of the…sleds is coupled to a respective one of a plurality of arms connected to the shaft…such that the…sleds are…positioned along the shaft; a plurality of…UT…sensors; and a couplant chamber mounted to each of the plurality of…sleds…”, a “sled mount…on the shaft…, wherein: the…sleds are…coupled to the respective arms at a first pivot connection”, and “the respective arms are coupled to the inspection sled mount with a second pivot connection”, “wherein the inspection sled mount is mounted on the shaft…with a third pivot connection that allows the sensor sleds and the respective arms to rotate in an arc around an axis perpendicular to the shaft” in further combination with the remaining limitation(s) of the claim. 
Further dependent claim(s) 24 
of the above indicated claim is/are likewise indicated as comprising allowable subject matter.
Regarding dependent claim 25, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; emphasis in italics) “an inspection robot comprising a payload…shaft, and a plurality of sensor sleds…, wherein each of the…sleds is coupled to a respective one of a plurality of arms connected to the shaft…such that the…sleds are…positioned along the shaft; a plurality of…UT…sensors; and a couplant chamber mounted to each of the plurality of…sleds…”, wherein: “the shaft…includes a plurality of shafts; the respective arms mount to a first of the…shafts; and a second and a third of the plurality of shafts mount the payload to the housing” in further combination with the remaining limitation(s) of the claim. 
	
Conclusion
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856